George Webster purchased a tract of land in fee, and died intestate in September, 1846, leaving two infant children, Mary E. Webster and John F. Webster, to whom the land descended from him. Afterwards (281)  Mary E. Died, and her share of the land descended to her brother. On the petition of John Foy, the guardian and maternal grandfather of John F. Webster, the land was sold by a decree of the court of equity and the proceeds came into the hands of the guardian. John F. Webster was also entitled to a considerable personal estate; and he died intestate in January, 1848, without issue, mother, brother, or sister. Administration of his estate was taken by John Foy, the grandfather. His nearest relations at his death were his grandfather, just mentioned, and his paternal and maternal grandmothers, and the plaintiff Gillespie, who is his paternal aunt, and was the only child of her parents except the said George, and also several uncles and aunts, the children of the said Foy and wife, and of the paternal grandmother by a second marriage.
The bill is filed by Gillespie against the grandfather and the two grandmothers, and it prays that she may be declared to be entitled to the money which arose from the sale of the land, and also to the whole or a part of the intestate's personal estate.
As the land descended to the propositus from his father and from his sister, who derived her share by descent from the father, it would, if not sold, have descended from John F. Webster to the plaintiff, under the fourth canon of descents, as the only sister of his father and the nearest relation of the propositus ex parte paterna, except the grandmother, who is not within the proviso to the sixth rule.Wilkerson v. Brackett, 24 N.C. 315. Then, by the act of 1827, Rev. St., ch. 55, sec. 27, the money into which the land was converted goes as the land itself would had it not been sold; for the owner of it, the  propositus, being an infant at his death, could not make a (282)  valid disposition of it as money. It therefore belongs to Mrs. Gillespie and her husband, the plaintiffs, as land, and it must be invested and secured as such, unless they dispose of the fund in a legal manner as if it were land.
The questions made as to the personal estate have been long settled. The grandfather or grandmother, being one degree nearer than an uncle or aunt, takes to the exclusion of the latter. Blackborough v. Davis, 1 Wms. Pr., 40; Woodruff v. Wickworth, Pr. in Chan., 527. Indeed, the grandparents are in equal degree with brothers and sisters, and that is *Page 199 
said to be the only exception to the rule that relations in equal degree take equally; for brothers and sisters exclude the grandparents. For that exception Mr. Christian thinks no good reason can be given. 2 Bl. Com., 516, note. But it seems evidently to arise by implication from the provision of the St. 1 Jac. II., ch. 17, sec. 7, which, when the father is dead, makes an equal distribution between the brothers and sisters of the intestate and the mother, which by necessary construction excludes the grandfather or grandmother, who are one degree removed further than the mother. Besides, the brothers and sisters may take as representing the father, under the general provision for representation within the degree of brothers' and sisters' children. For, as the father would take all if living, his children must be entitled to the same when he is dead, except as far as the mother comes in with them under the express provision of the statute, which forms a part of our act of distributions. The plaintiffs are, therefore, not entitled to any part of the personal estate, and the bill must be dismissed so far as it prays for it.
The foregoing declaration would suffice as between the plaintiffs and the defendants. But, as the defendants desire to ascertain how the estate is to be divided between themselves, and the matter is quite plain, the Court has no objection to state that the grandfather and grandmothers take equally — that is, each of them takes one-third         (283) part. They take in those proportions because they are in equal degree of kindred to the intestate, and in that case the statute says the estate shall be distributed equally to every one of them. The only exception to that rule is that of father and mother, and that did not originally exist; for the statutes of Charles II. made no distinction between the father and the mother, and therefore they succeed together to the estate of a child, who left no child or widow. That continued to be the law until the beforementioned act of James II., which gave the mother an equal share with their children, when her husband was dead, and by implication excluded her when the husband was living. But there is no such provision between grandfather and grandmother, or between the grandmother and uncles and aunts; and, therefore, the grandmother succeeds equally with the grandfather, and, of course, one grandmother stands upon an equality with the other.
PER CURIAM.                            Declared accordingly.
Cited: March v. Berrier, 41 N.C. 525; Allison v. Robinson, 78 N.C. 222;Wells v. Wells, 158 N.C. 331; Floyd v. R. R., 167 N.C. 59. *Page 200 
(284)